DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/1/2020, as modified by the preliminary amendment, also filed on 12/1/2020.  Claims 1-19 are pending in the present application.

	
Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on 12/1/2020 has been considered by the Examiner and made of record in the application file.
Response to Amendment
This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-19 are still pending in the present application.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Jie Zhao, Attorney of Record, on 5/17/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)
A mobile communication system sub-network comprising a macrocell base station and a plurality of small cell base stations, 
the plurality of small cell base stations being in wireless communication with the macrocell base station, wherein each small cell base station is either in direct connection with the macrocell base station or is in connection with the macrocell base station via one or more other small cell base stations, 
wherein the macrocell base station is arranged to configure a user equipment, UE, device having a radio resource control, RRC, connection to the macrocell base station with candidate small cell base station information for enabling the UE device to switch autonomously between small cell base stations, and 
wherein the macrocell base station is arranged to configure the small cell base stations with small cell base station configuration information,
the small cell base station configuration information comprising a UE device identifier identifying the UE device configured by the macrocell base station with candidate small cell base station information relating to the small cell base stationsand one or more radio bearer identifiers uniquely identifying one or more radio bearers of the UE device, 
the small cell base station configuration information further enabling the small cell base stations to, upon identifying the UE device based on receiving the UE device identifier, receive data from the UE device on at least one radio bearer of the one of the one or more radio bearers of the UE device, each of the at least one radio bearer and to another small cell base station.

Claim 5 (Currently Amended)
The system according to claim 4, wherein the small cell base stations form a network of small cells with certain small cell base stations having a direct connection to a first base station and other small cell base stations having an indirect connection to the first base station via one or more small cell base stations.

Claim 11 (Currently Amended)
The system according to claim 9, wherein the small cell base station configuration information provides identical configuration information to all small cell base stations having a direct connection to the macrocell base station for configuration of the small cell base stations and for forwarding the configuration information by the small cell base stations to further small cell base stations, the configuration information being integrity protected so that small cell base stations can verify the integrity of the configuration data.
 
Claim 12 (Currently Amended)
A user equipment, UE, device arranged to be able of autonomous cell switching in a mobile communications system sub-network comprising a macrocell base station and a plurality of small cell base stations providing cells between which the UE device can switch, wherein the UE device is arranged to receive from the macrocell base station with which it has a radio resource control connection UE device identification information and candidate cell information, the candidate cell information comprising identification information and at least one condition for initiating autonomous cell switching between a first and a second small cell base station, 
wherein the UE device is arranged to request uplink resources for data transmission from a candidate cell using the UE device identification information, and transmit uplink data on a radio bearer using uplink resources received from the candidate cell; 
the using the UE device identification information enabling the candidate cell to identify the UE device based on receiving a UE device identifier, determine a radio bearer identifier uniquely identifying the radio bearer and forwardtogether with the determined radio bearer identifier to another small cell base station via a wireless backhaul link.

14 (Currently Amended) 
A method of operating a mobile communication network comprising at least one 
macrocell base station and a plurality of small cell base stations connected to the macrocell base station by means of a wireless connection, the method comprising:
enabling a UE device in connection with the macrocell base station via a first one of the small cell base stations to autonomously transfer the connection such that it passes via a second one of the small cell base stations by providing the connection with a locally unique identifier and distributing the locally unique identifier to the plurality of small cell base stations via a wireless backhaul link, whereby the UE device communicates the locally unique identifier to the second one of the small cell base stations during the autonomous transfer, and whereby the second one of the small cell base stations identifies the UE device based on the  locally unique identifier, the locally unique identifier being unique to the macrocell base station and the plurality of small cell base stations, the second one of the small cell base stations identifying a data flow of the UE device on the wireless backhaul link on a radio bearer upon identifying the UE device based on the  locally unique identifier, determining a radio bearer identifier uniquely identifying the radio bearer and forwarding data associated with the data flow together with the determined radio bearer identifier to another small cell base station.

Claim 15 (Currently Amended)
The system according to claim 10, wherein the small cell base station configuration information provides identical configuration information to all small cell base stations having a direct connection to the macrocell base station for configuration of the small cell base stations and for forwarding the configuration information by the small cell base stations to further small cell base stations, the configuration information being integrity protected so that small cell base stations can verify the integrity of the configuration data.

Allowable Subject Matter
Claims 1-19 are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1-19 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Worrall (EP 2836011 A1) teaches 
a mobile communication system sub-network comprising a macrocell base station and a plurality of small cell base stations, 
the plurality of small cell base stations being in wireless communication with the macrocell base station, wherein each small cell base station is either in direct connection with the macrocell base station or is in connection with the macrocell base station via one or more other small cell base stations, 
wherein the macrocell base station is arranged to configure a user equipment, UE, device having a radio resource control, RRC, connection to the macrocell base station with candidate small cell base station information for enabling the UE device to switch autonomously between small cell base stations, and 
wherein the macrocell base station is arranged to configure the small cell base stations with small cell base station configuration information.

However, Worrall, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
the small cell base station configuration information comprising a UE device identifier identifying a UE device configured by the macrocell base station with candidate small cell base station information relating to the small cell base stations,
one or more radio bearer identifiers uniquely identifying one or more radio bearers of the UE device, 
the small cell base station configuration information further enabling the small cell base stations to, upon identifying the UE device based on receiving the UE device identifier, receive data from the UE device on at least one radio bearer of the one of the one or more radio bearers of the UE device, determine a radio bearer identifier uniquely identifying each of the at least one radio bearer and forward the data together with the determined radio bearer identifier to another small cell base station.

With respect to independent claim 12 and the teachings of the most pertinent prior art:
Kim, et al (KR 102233738 B1), hereafter Kim, teaches
a user equipment, UE, device arranged to be able of autonomous cell switching in a mobile communications system sub-network comprising a macrocell base station and a plurality of small cell base stations providing cells between which the UE device can switch, wherein the UE device is arranged to receive from the macrocell base station with which it has a radio resource control connection UE device identification information and candidate cell information, the candidate cell information comprising identification information and at least one condition for initiating autonomous cell switching between a first and a second small cell base station, 
wherein the UE device is arranged to request uplink resources for data transmission from a candidate cell using the UE device identification information, and transmit uplink data on a radio bearer using uplink resources received from the candidate cell.
However, Kim, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 12, including
the using the UE device identification information enabling the candidate cell to identify the UE device based on receiving a UE device identifier, determine a radio bearer identifier uniquely identifying the radio bearer and forwarding the data packet together with the determined radio bearer identifier to another small cell base station via a wireless backhaul link.

With respect to independent claim 14 and the teachings of the most pertinent prior art:
Kim teaches
A method of operating a mobile communication network comprising at least one 
macrocell base station and a plurality of small cell base stations connected to the macrocell base station by means of a wireless connection, the method comprising:
enabling a UE device in connection with the macrocell base station via a first one of the small cell base stations to autonomously transfer the connection such that it passes via a second one of the small cell base stations by providing the connection with a locally unique identifier and distributing the locally unique identifier to the plurality of small cell base stations via a wireless backhaul link, whereby the UE device communicates the locally unique identifier to the second one of the small cell base stations during the autonomous transfer, and whereby the second one of the small cell base stations identifies the UE device based on the  locally unique identifier, the locally unique identifier being unique to the macrocell base station and the plurality of small cell base stations.

However, Kim, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 14, including
the second one of the small cell base stations identifying a data flow of the UE device on the wireless backhaul link on a radio bearer upon identifying the UE device based on the  locally unique identifier, determining a radio bearer identifier uniquely identifying the radio bearer and forwarding data associated with the data flow together with the determined radio bearer identifier to another small cell base station.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641